Citation Nr: 1716657	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis as a result of asbestos exposure.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony before the undersigned Veterans Law Judge via videoconference in August 2016.  The transcript of this hearing has been associated with the record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his hearing, prior to the promulgation of a decision by the Board, the Veteran expressed his intent to withdraw his appeal of the issues of entitlement to service connection for asbestosis as a result of asbestos exposure, for COPD, for hypertension, and for GERD.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for asbestosis as a result of asbestos exposure by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for COPD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for GERD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of entitlement to service connection for asbestosis as a result of asbestos exposure, for COPD, for hypertension, and for GERD and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of service connection for asbestosis as a result of asbestos exposure is dismissed.

The appeal of service connection for COPD is dismissed.

The appeal of service connection for hypertension is dismissed.

The appeal of service connection for GERD is dismissed.


REMAND

The Veteran contends that his current hearing loss and tinnitus are related to service.  In-service noise exposure has been conceded by the VA.

As an initial matter, at his hearing, the Veteran indicated that he had undergone a hearing test by Dr. Granfiano (phonetic sp.) who was affiliated with "Adena."  It was unclear whether this is a VA or private provider.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, these records should be obtained.

The Veteran was afforded a VA audio examination in May 2010.  The examiner opined that the Veteran's tinnitus was related to his hearing loss, but that neither was likely related to service, based on the fact that there was no significant threshold shift in hearing for either ear when comparing his enlistment and separation physical hearing tests, and that the Veteran reported not noticing tinnitus until approximately eight years prior to the examination.  

However, at this hearing, the Veteran clarified that he began noticing ringing in his ears for the first time when on the firing range in service.  As this information was not considered by the VA examiner, an addendum opinion should be obtained addressing this contention.  In addition, the examiner did not adequately address the Veteran's in-service noise exposure.  

Finally, the Board notes that service department audiometric test results dated prior to October 31, 1967, were recorded in standards set by the American Standards Association (ASA). Since November 1, 1967, service department audiometric test results have been reported in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI). Consequently, audiometric results dated prior to November 1967 must be converted from ASA units to ISO-ANSI units. Conversion requires adding: 15 units at 500 Hz, 10 units at 1000 Hz, 10 units at 2000 Hz, 10 units at 3000 Hz, and 5 units at 4000 Hz.
The Veteran's enlistment audio examination, while undated, was apparently administered prior to his entrance into active duty in January 1964, and would therefore reflect ASA standards.  It is unclear from the record whether the VA examiner converted these values to ISO-ANSI standards when comparing threshold levels in his opinion.  

As such, on remand, the Veteran should be provided with another VA examination in order to obtain an opinion as to whether any current hearing loss and tinnitus is related to service.  The medical opinion must address the conversion from ASA standards to ISO-ANSI standards for the Veteran's enlistment audiometric test.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include a hearing test by Dr. Granfiano (phonetic sp.) who was affiliated with "Adena" should be obtained.


If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA examination to determine the etiology of hearing loss and tinnitus.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss or tinnitus was caused by or is etiologically related to any incident of active duty.

In so opining, the examiner must address the Veteran's documented noise exposure during service and his contentions that he first noticed ringing in his ears on the firing range in service.  In addition, the examiner must address the conversion from ASA standards to ISO-ANSI standards for the Veteran's enlistment audiometric test.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


